Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-16) and SEQ ID NO: 1 in the reply filed on January 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
	Claims 17-20 have been withdrawn as being directed to a non-elected invention.  Claims 1-16 are under examination at this time.

Specification
The use of trademarks has been noted in this application.  A trademark should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to 

Claim Objections
Claims 1, 12 and 16 are objected to because of the following informalities:  Claim 1 should recite “the betaretrovirus-specific epitopes comprising at least 7 contiguous amino acids from any one of SEQ ID Nos. 1 - 36”.  Claim 12 should recite “with no betaretrovirus-specific epitope” instead of stimulus.  Claim 16 should recite “in which anti-viral therapy comprises combination antiretroviral therapy (cART)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-16 are directed to a method for the detection of past or present betaretrovirus infection in a subject, wherein a biological sample obtained from said subject is contacted with a betaretrovirus-specific epitope comprising at 
Claims 1-16 are a recital of a natural phenomenon accompanied by additional steps that must be taken to apply the natural phenomenon (e.g., the step of taking a sample to test for a naturally occurring correlation).  Adding steps to a natural biological process that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field are not sufficient to render the claims patentable.
In a subject infected with a betaretrovirus, the subject produces betaretroviral proteins (e.g., Gag and Env), which are processed and presented to immune cells, which, in turn, produce immune effectors such as cytokines, etc. upon stimulation by the viral epitopes.  The presence of these betaretroviral proteins/epitopes and the production of immune effectors in the subject is a result of and an indication of the betaretroviral infection.  The instant claims are reciting this natural phenomenon accompanied by no more than an instruction to apply the natural phenomenon using well known and routine techniques (e.g., proliferation assays) to carry out the natural phenomenon.  While it takes a human action to trigger a manifestation of the natural phenomenon, the natural phenomenon exists in principle apart from any human action.  See Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 10, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).  

Accordingly, the claims do not include additional elements or steps that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are directed to a method for determination of risk, previous history and/or presence of a betaretrovirus infection in a subject, the method comprising: 
incubating a biological sample from the subject, the biological sample comprising immune effector-producing cells, with one or more betaretrovirus-
measuring the production of one or more immune effectors by the immune effector-producing cells; 
wherein production of the one or more immune effectors by the immune effector- producing cells determines risk, previous history and/or presence of betaretrovirus infection in the subject.
	The method steps do not relate back to the preamble.  There is no relationship between production of one or more immune effectors and the level of risk of a betaretrovirus infection.  It seems a proliferative response to the epitope indicates a past or present infection, a no proliferative response indicates no current or past infection.  It is not clear how the production of one or more immune effectors indicates that a subject, who is not currently infected with a betaretrovirus, is at risk of a betaretroviral infection [claim 1] and is also at risk of cancer or liver disease [claim 2]. 
Further, there is no recitation of the amount of production of one or more immune effectors that will indicate a risk, previous history or presence of a betaretrovirus infection (e.g., more than a control where no epitope is contacted with the sample).
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648